EXHIBIT 10.41 FIRST AMENDMENT TO BUILDING LOAN AGREEMENT THIS FIRST AMENDMENT TO BUILDING LOAN AGREEMENT (the "Amendment") is dated as of January 19, 2011 and is made by and among Manufacturers and Traders Trust Company, a New York banking corporation, with offices located at One Fountain Plaza, Buffalo, NewYork 14203 ("M&T") individually as a lender and as the administrative agent for itself and Capital One, N.A., a lender (the "Co-Lender" and, referred to collectively with M&T as the "Lending Group") and the Lending Group (the “Administrative Agent”), and Canarsie Plaza LLC, a limited liability company organized under the laws of the State of Delaware with offices at c/o Acadia Realty Trust, 1311 Mamaroneck Avenue, Suite 260, White Plains, New York 10605 (the “Borrower”). WHEREAS, the above-referenced parties have heretofore entered into a Building Loan Agreement dated January 12, 2010 (the "BLA"); and WHEREAS, Borrower, Administrative Agent and Co-Lender have entered into a Supplemental Loan Agreement of even date herewith (the “Supplemental Building Loan Agreement”), providing for a supplemental loan to be made by Administrative Agent and Co-Lender to Borrower of up to Three Million Dollars ($3,000,000.00) (the “Additional Amount”).The Additional Amount is evidenced by certain notes of Borrower of even date herewith (collectively, the “Supplemental Building Loan Note”) and secured by a supplemental mortgage of even date herewith (the “Supplemental Building Loan Mortgage”) on the Premises; and WHEREAS, Borrower, Administrative Agent and Co-Lender have entered into a Loan Agreement of even date herewith (the “Mortgage Loan Agreement”), providing for a subordinate loan by Administrative Agent and Co-Lender to Borrower of up to Seven Million Dollars ($7,000,000.00) (the “Mortgage Loan”).The Mortgage Loan is evidenced by certain notes of Borrower of even date herewith (collectively, the “Mortgage Note”) and secured by a subordinate mortgage of even date herewith (the “Mortgage Loan Mortgage”) on the Premises; and WHEREAS, the Borrower has requested that the Lending Group amend certain terms and definitions under the BLA and the Lending Group has agreed, on the terms and conditions set forth in this Amendment, to make such amendments. Unless otherwise indicated, all capitalized terms used herein shall have the meanings ascribed to them in the BLA. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: 1.The definition of “DSCR” shall be deleted and replaced in its entirety with the following: “DSCR:The Debt Service Coverage Ratio (“DSCR”) is defined as the ratio of (i) Net Operating Income at the Premises (as the term is defined in the Mortgage) divided by (ii) the aggregate annualized principal and interest payable on the Loan and the Mortgage Loan based on a twenty-five (25) year amortization schedule with an interest rate of the greater of seven (7%) percent or the ten (10) year United States Treasury Obligations plus two (2%) percent.“Net Operating Income” means the amount by which Operating Revenues exceed Operating Expenses.” 2.The definition of “Loan” shall be modified to include the Additional Amount. 3.The definition of “Loan Documents” shall be deleted and replaced in its entirety with the following: “Loan Documents:This Agreement, the Supplemental Building Loan Agreement, the Mortgage Loan Agreement, the Note, the Supplemental Building Loan Note, the Mortgage Note, the Mortgage, the Supplemental Building Loan Mortgage, the Mortgage Loan Mortgage, the Survey, the Title Insurance Policy, the Guarantees, the Indemnity and all other instruments, certificates, legal opinions and documents executed and delivered by either or both of the Borrower or the Administrative Agent in connection with the Loan and the Mortgage Loan.” 4.The definition of “Operating Expenses” shall be deleted and replaced in its entirety with the following: “Operating Expenses: All reasonable and necessary expenses of operating the Project in the ordinary course of business calculated in accordance with GAAP which are directly associated with and fairly allocable to the Project for the applicable period, including annualized real estate taxes and assessments, capital expenditures at an imputed rate of $0.10 per square foot on an annualized basis of gross leasable area at the Premises, annualized insurance premiums, maintenance costs, management fees and costs in an amount equal to the greater of the management fees and costs actually paid or an imputed rate of three percent (3%) of Operating Revenues, accounting, legal, and other professional fees, fees relating to environmental audits, and other expenses incurred by Administrative Agent and reimbursed by Borrower under this Agreement and the other Loan Documents, deposits to any capital replacement reserves required by Administrative Agent, wages, salaries, and personnel expenses, but excluding debt service on the Loan or the Mortgage Loan, capital expenditures, any of the foregoing expenses which are paid from deposits to cash reserves previously included as Operating Expenses, any payment or expense for which Borrower was or is to be reimbursed from proceeds of the Loan or insurance or by any third party, and any non-cash charges such as depreciation and amortization. Any management fee or other expense payable to Borrower or to an Affiliate of Borrower shall be included as an Operating Expense only with Administrative Agent’s prior approval. Operating Expenses shall not include federal, state or local income taxes or legal and other professional fees unrelated to the operation of the Project.” 5.The definition of “Operating Revenues” shall be deleted and replaced in its entirety with the following: 2 “Operating Revenues: All cash receipts of Borrower from operation of the Project or otherwise arising in respect of the Project after January 12, 2010 which are properly allocable to the Project for the applicable period (subject to an underwritten market vacancy rate of not less than 8%), including receipts from leases and parking agreements, concession fees and charges and other miscellaneous operating revenues, proceeds from rental or business interruption insurance, withdrawals from cash reserves (except to the extent any operating expenses paid therewith are excluded from Operating Expenses), in all cases, determined in accordance with generally acceptable accounting principles (“GAAP”) but without taking into account straight-lining of rents and extraordinary revenues (including, but not limited to, lease termination payments) and FAS 141R adjustments, but excluding (a) all rent and other revenues received during the applicable period from tenants that, at any time during the applicable period, are subject to a bankruptcy proceeding, unless such bankruptcy proceeding has been closed, and the subject tenant has not been discharged from its obligations under the subject lease and/or the rental payments due and/or paid by such tenant to Borrower cannot be disgorged from Borrower, (b) rent and other revenues from tenants that have not made the appropriate payment of rent under their respective leases for more than thirty (30) days, provided, however that if a tenant is disputing, in good faith, recoverables or a reconciliation thereof, only the portion that is being disputed shall be excluded, (c) rent and other revenues from tenants under leases which have remaining terms of less than twelve (12) months from the date of calculation, (d) rents and other revenues from tenants that are not operating in a substantial portion of such tenant’s premises, (e) security deposits and earnest money deposits until they are forfeited by the depositor, (f) advance rentals (i.e. more than thirty (30) days in advance) until they are earned, (g) lump sum lease buy-out payments made by tenants in connection with any surrender, cancellation or termination of their lease, (h) rents and other revenues from Affiliates of Borrower and/or Guarantor, and (i) proceeds from a sale or other disposition.” (f)Section 7.3(b)(viii) shall be modified to include the Additional Amount. (g)Section 7.3(c)(1) shall be deleted and replaced in its entirety with the following: “(1)the Building Loan will convert to a mini-permanent commercial mortgage loan with a three (3) year term (“Permanent Maturity Date”), amortized over a twenty-five (25) year period with level principal and interest payments, calculated on the outstanding principal balance;” 6.Section 8.1.10 of the BLA shall be deleted and replaced in its entirety with the following: “An Event of Default shall occur under the Mortgage, or a default, together with the expiration of any applicable grace and cure period, shall occur under any of the other Loan Documents or under any of the documents executed in connection with the Mortgage Loan or any other mortgage loans by the Lending Group to the Borrower;” 7.It is expressly understood and agreed that all collateral security for the Loan as set forth in the Loan Documents prior to this Amendment is and shall continue to be collateral security for the Loan provided for in the BLA as herein amended. Without limiting the generality of the foregoing, the Borrower hereby absolutely and unconditionally confirms that the BLA, the other Loan Documents and any other document or instrument executed by or for the benefit of the Borrower pursuant to the BLA continue in full force and effect, are ratified and confirmed and are and shall continue to be applicable to the BLA, as herein amended. 3 8.In order to induce the Lender to enter into this Amendment, the Borrower represents and warrants to the Lender that each of the representations and warranties made in the BLA is true and correct as of the date hereof except as otherwise set forth in a writing to which the Lender is a party. 9.No modification or waiver of any of the provisions of this Amendment or any other agreement or instrument made or issued pursuant to this Amendment or contemplated hereby, nor consent to any departure by the Borrower therefrom shall, in any event, be effective unless made in writing and signed by the Lender and the Borrower, and then any such modification or waiver shall be effective only in the specific instance and purpose for which given unless otherwise specified therein. No notice to, or demand on, the Borrower in any case shall, of itself, entitle it to further notice or demand in similar circumstances. 10.The Amendment set forth herein is limited precisely as written and shall not be deemed to (a) be a consent to or waiver of any other term or condition of the BLA or of any of the documents referred to therein, or (b) prejudice any right or rights which the Lender may now have or may have in the future or in connection with the BLA or any of the documents referred to therein. 11.This Amendment shall be governed by and construed, interpreted and enforced in accordance with the internal laws of the State of New York, without regard to principles of conflict of laws. 12.All capitalized terms used herein and not otherwise defined shall have the meaning ascribed to such term in the BLA. 13.The Borrower shall pay all legal fees and disbursements incurred by the Lender in connection with the preparation of this Amendment. 14.This Amendment may be executed in any number of counterparts and by different parties hereto in separate counterparts, each of which, when so executed by the party against whom enforcement thereof is sought, shall be deemed to be an original and all of which taken together shall constitute one and the same agreement. Attached hereto as EXHIBIT A is a Lien Law Statement in conformity with Section 22 of the New York Lien Law. [Remainder of page intentionally left blank.] 4 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by their respective officers thereunto duly authorized, as of the date first above written. BORROWER: CANARSIE PLAZA LLC By: /s/Robert Masters Name: Robert Masters Title: Senior Vice President ADMINISTRATIVE AGENT: MANUFACTURERS AND TRADERS TRUST COMPANY By: /s/John Stroligo Name: John Stroligo Title: Vice President THE LENDING GROUP: MANUFACTURERS AND TRADERS TRUST COMPANY By: /s/John Stroligo Name: John Stroligo Title: Vice President CAPITAL ONE, N.A. By: /s/Peter Welch Name: Peter Welch Title: Senior Vice President 5 STATE OF NEW YORK ) : ss. COUNTY OF WESTCHESTER ) On the 19 day ofJanuary, in the year 2011, before me, the undersigned, a Notary Public in and for said State, personally appeared Robert Masters personally known to me or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me that he executed the same in his capacity, and that by his signature on the instrument, the individual, or the person upon behalf of which the individual acted, executed the instrument. /s/ Paul J. Richards Paul J. Richards Notary Public Notary Public, State of New York
